DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 15, “perpendicular” is unclear because the elements referred to as being perpendicular are curved elements such that there are no truly perpendicular aspects thereof—it is suggested that to include a phrase such as  --is concave in a direction perpendicular to …--; 
Claim 1, line 16, “perpendicular” is unclear because the elements referred to as being perpendicular are curved elements such that there are no truly perpendicular aspects thereof—it is suggested that to include a phrase such as  --is concave in a direction perpendicular to …--;  
Claim 3, line 4, “perpendicular” is unclear because the elements referred to as being perpendicular are curved elements such that there are no truly perpendicular aspects thereof—it is suggested that to include a phrase such as  --that is concave in a direction perpendicular to …--  ; and 
Claims 2 and 4-12 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gholap (US 2014/0327266).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A striker applied to a vehicle seat comprising: 
an engagement pin (44) that is formed of metal and has a bar shape; and 
a mounting bracket (38) to which the engagement pin is fixed, the mounting bracket including:
a covering portion (comprising the raised mound with channels 52 therein) that covers a part of a lateral surface of the engagement pin from outside and to which one end portion of the engagement pin along a longitudinal axis of the engagement pin is fixed (where the longitudinal axis of the pin 44 comprises a lengthwise centerline of portion 50B at an end partially surrounded by one of the channels 52, as shown in Figure 3); and
a mounting portion (flanged portion of element 38 comprising fastener openings in Figures 2-7) that is mounted to a vehicle seat or a vehicle,
wherein, when directions perpendicular to the longitudinal axis of the engagement pin are regarded as first directions (generally vertical directions, as shown in Figures 1-7) and directions approximately corresponding to seat front-rear directions are regarded as second directions in a state where the mounting portion is mounted (as shown in Figures 1-7), the covering portion is provided with a first load receiving portion that is approximately perpendicular to the first directions (the horizontally extending portion of the channels 52) and a second load receiving portion that is approximately perpendicular to the second directions (the vertically extending portion of the channels 52).

2. The striker according to claim 1,
wherein, in the state where the mounting portion is mounted, the second load receiving portion is situated on a seat front side compared to the engagement pin (horizontally extending portion of channel 52 is on a front side relative to end 50A), and
wherein the second load receiving portion is provided with a weld bead that joins the second load receiving portion and the engagement pin to each other (as disclosed in paragraph 0018, where the second portion may be interpreted as a superset that includes the portion that has a weld bead).

4. The striker according to claim 1,
wherein the mounting bracket is provided with a curved portion, and
wherein the curved portion receives a load acting on the second load receiving portion and is curved in approximately a U-shape (as shown in Figure 3, the channels 52 have half-circle depth and shape such that they are U-shaped).

5. The striker according to claim 4,
wherein the covering portion and the curved portion are a one-piece article that is formed with a single metal plate (Figure 3).

6. The striker according to claim 5,
wherein the engagement pin has a cylindrical shape (Figure 3),
wherein the covering portion is arcuately curved to follow an outer circumferential surface of the engagement pin (Figure 3), and
wherein the covering portion and the curved portion are a one-piece article formed with a single metal plate that is curved to draw approximately the letter S (where the curved portion comprising channels 52 is considered to be a subset of the portion comprising the mound and the channels 52, where these are formed of one piece and are curved to draw the letter S, as shown by the pencil line in the illustrated copy of Figure 3, below).

    PNG
    media_image1.png
    457
    670
    media_image1.png
    Greyscale

7. The striker according to claim 2,
wherein the mounting bracket is provided with a curved portion, and
wherein the curved portion receives a load acting on the second load receiving portion and is curved in approximately a U-shape (as shown in Figure 3, the channels 52 have half-circle depth and shape such that they are U-shaped).

8. The striker according to claim 7,
wherein the covering portion and the curved portion are a one-piece article that is formed with a single metal plate (Figure 3).

9. The striker according to claim 8,
wherein the engagement pin has a cylindrical shape (Figure 3),
wherein the covering portion is arcuately curved to follow an outer circumferential surface of the engagement pin (Figure 3), and
wherein the covering portion and the curved portion are a one-piece article formed with a single metal plate that is curved to draw approximately the letter S (where the curved portion comprising channels 52 is considered to be a subset of the portion comprising the mound and the channels 52, where these are formed of one piece and are curved to draw the letter S, as shown by the pencil line in the illustrated copy of Figure 3, above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gholap (US 2014/0327266) in view of Kim (US 2012/0228910).
Gholap shows and discloses the details set forth above, but lacks the negative limitation of “no portion” of the mounting bracket on a rear side of the seat relative to the engagement pin and, (as best understood in light of the indefiniteness), “no portion” that is on the rear side can extend perpendicularly to the front and rear direction.  These limitations are perceived to be more compatible with a single, straight pin striker, which Gholap also lacks.
On the other hand, Kim shows a striker with a single, straight engagement pin such that the mounting bracket need only support the single engagement pin.
It would have been obvious to modify the striker of Gholap to be a single, straight pin striker, as taught by Kim, because doing so would provide a simpler design that uses less material and has fewer moving parts.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

3. The striker according to claim 2,
wherein, in the state where the mounting portion is mounted, there is no portion in the mounting bracket that is situated on a seat rear side compared to the engagement pin and is approximately perpendicular to the seat front-rear directions (it would have been an obvious matter of design choice to place the channel taught by Gholap to open rearwardly for receiving the single, straight pin of the combination—in this arrangement, there is no portion that both extends perpendicularly to the front-rear directions and is on a rear side of the pin).

10. The striker according to claim 3, 
wherein the mounting bracket is provided with a curved portion, and
wherein the curved portion receives a load acting on the second load receiving portion and is curved in approximately a U-shape (as shown in Figure 3 of Gholap, the channels 52 have half-circle depth and shape such that they are U-shaped).

11. The striker according to claim 10,
wherein the covering portion and the curved portion are a one-piece article that is formed with a single metal plate (Figure 3 of Gholap).

12. The striker according to claim 11,
wherein the engagement pin has a cylindrical shape (Figure 3 of Gholap),
wherein the covering portion is arcuately curved to follow an outer circumferential surface of the engagement pin (Figure 3 of Gholap), and
wherein the covering portion and the curved portion are a one-piece article formed with a single metal plate that is curved to draw approximately the letter S (where the curved portion comprising channels 52 is considered to be a subset of the portion comprising the mound and the channels 52, where these are formed of one piece and are curved to draw the letter S, as shown by the pencil line in the illustrated copy of Figure 3, above).

Claims 1-12 are also rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0228910) in view of Gholap (US 2014/0327266).
Kim shows in Figures 4-6, a striker with an engagement pin having a single, straight shaft for engagement by a latch on a seat.  Kim also shows a mounting bracket with covering and mounting portions, but lacks the details of the first and second load receiving portions and a weld.  
On the other hand, Gholap provides those details as can be appreciated from the rejections above.  
It would have been obvious to modify the striker of Kim with the striker of Gholap because doing so would provide the benefit of strengthening the connection of the pin of Kim in one of the channels (for example the rearward channel or a single rearward opening channel in adaptation for the single straight pin of Kim) of a mounting bracket, as taught by Gholap.
(It can be appreciated that all of the elements of claims 1-12 can be met with this combination similarly to the rejections above, but where Kim is the primary reference and Gholap is the secondary reference instead of the reverse.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636